DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group II (claims 3 and 4 with species, a. protein) in the reply filed on August 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

3.	Claims 1-7 are pending.
	Claims 1, 2 and 5-7 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to non-elected inventions and/or non-elected species.
	Claim 8 has been cancelled.
	Claims 1-7 have been amended.
	Claims 3 and 4 are examined on the merits with species, a. protein.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Escudier et al. (J. Clin. Oncol. 27(25): 4068-4075, September 1, 2009).  Escudier discloses a method of treating patient with metastatic renal cell carcinoma (mRCC) with anti-angiogenic drug, sunitinib, see abstract; and entire reference. 

7.  	Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Pages et al., US 2016/0108117 A1 (effective filing date May 19, 2014 and published April 21, 2016).  Pages discloses treating pathological angiogenesis diseases, such as renal cancers including clear cell renal carcinoma with anti-angiogenic compounds or drugs, see page 12, sections 0165, 0166 and 0185.  Anti-angiogenic compounds include inhibitors of + chemokines (e.g. CXCR1 and CXCR2)”; [a]ntibodies anti-VEGF, like bevacizumab…and ranibizumab…; [a]ntibodies anti-EGF receptors, like cetuximab; “[i]nhibitors of receptors involved in angiogenesis including VEGFR1, 2, 3, CSFR, PDGFR, like sunitinib, sorafenib, axitinib, regorafenib; [i]nhibitors of m-Tor, like everolimus, temsirolimus; and [i]nhibitors of EGF receptor, like erlotinib”, see page 12, sections 0185-0192.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escudier et al. (J. Clin. Oncol. 27(25): 4068-4075, September 1, 2009), and further in view of Iragavarapu-Charyulu et al., US 2013/0225656 A1 (published August 29, 2013/ IDS reference, U.S. Patent Application Publication #1 submitted May 31, 2019) and Rouillard et al. (The Harmonizone . 
	Escudier does not teach the said method, wherein the subject is identified as suffering from RCC by measuring soluble SEMA7A protein expression level in a fluid sample and comparing the said expression level with a predetermined reference value.
	However, the Harmonize database teaches SEMA7A is highly expressed in kidney renal papillary cell carcinoma, see page 1. Furthermore, Iragavarapu-Charyulu teaches analyzing protein expression of soluble Sema7A in a biological sample, such as bodily fluid from a subject and comparing to a control sample, see page 1, sections 0006-0008; page 2, sections 0014 and 0024. The predetermined reference value is the baseline level or control level of the expression of Sema7A or that level expressed in a subject’s sample that does not have a disease or disorder, see page 4, section 0042.
Using a Sema7A-specific antibody expression of Sema7A protein can be analyzed with “[n]umerous antibody-based detection formats…”, such as “…ELISA (enzyme linked immunosorbent assay), radioimmunoassays, immunoblots, Western blots, flow cytometry, immunofluorescence assays, immunoprecipitation, protein A assays, immunoelectrophoresis assays, and other related techniques.”, see page 4, section 0039.
	It would have been obvious before the effective filing date to verify the renal cell carcinoma diagnosis at different time points, such as before and after treatment with the .


11.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pages et al., US 2016/0108117 A1 (effective filing date May 19, 2014), and further in view of Iragavarapu-Charyulu et al., US 2013/0225656 A1 (published August 29, 2013/ IDS reference, U.S. Patent Application Publication #1 submitted May 31, 2019) and Rouillard et al. (The Harmonizone Database: a collection of processed datasets gathered to serve and mine knowledge about genes and proteins. Database (Oxford).Kidney Renal Papillary Cell Carcinoma_KIRP_TCGA-A4-7287-01A-11R-2139-07, 2 pages, July 3, 2016). Pages teaches treating pathological angiogenesis diseases, such as renal cancers including clear cell renal carcinoma with anti-angiogenic compounds or drugs, see page 12, sections 0165, 0166 and 0185.  Anti-angiogenic compounds include inhibitors of “…receptors of pro-angiogenic factors like VEGF receptors and receptors of CXCL/ELR+ chemokines (e.g. CXCR1 and CXCR2)”; [a]ntibodies anti-VEGF, like bevacizumab…and ranibizumab…; [a]ntibodies anti-EGF receptors, like cetuximab; “[i]nhibitors of receptors involved in angiogenesis including VEGFR1, 2, 3, CSFR, PDGFR, like sunitinib, sorafenib, axitinib, regorafenib; [i]nhibitors of m-Tor, like everolimus, temsirolimus; and [i]nhibitors of EGF receptor, like erlotinib”, see page 12, sections 0185-0192.

	However, the Harmonize database teaches SEMA7A is highly expressed in kidney renal papillary cell carcinoma, see page 1. Furthermore, Iragavarapu-Charyulu teaches analyzing protein expression of soluble Sema7A in a biological sample, such as bodily fluid from a subject and comparing to a control sample, see page 1, sections 0006-0008; page 2, sections 0014 and 0024. The predetermined reference value is the baseline level or control level of the expression of Sema7A or that level expressed in a subject’s sample that does not have a disease or disorder, see page 4, section 0042.
Using a Sema7A-specific antibody expression of Sema7A protein can be analyzed with “[n]umerous antibody-based detection formats…”, such as “…ELISA (enzyme linked immunosorbent assay), radioimmunoassays, immunoblots, Western blots, flow cytometry, immunofluorescence assays, immunoprecipitation, protein A assays, immunoelectrophoresis assays, and other related techniques.”, see page 4, section 0039.
	It would have been obvious before the effective filing date to verify the renal cell carcinoma diagnosis at different time points, such as before and after treatment with the assessment of a known marker for the cancer.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that assaying for candidate RCC biomarkers is easily done and routinely done in order to monitor treatment, establish efficacy of the treatment and correlate the biomarkers with clinical decisions and prognostic value, see all references in their entirety.
Conclusion

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner




10 September 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643